Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 1 of 28 PageID #:17000




                   THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

DON LIPPERT, et al.,                    )
                                        )
                   Plaintiffs,          )       No. 10-cv-4603
                                        )
      v.                                )       Judge Jorge L. Alonso
                                        )       Magistrate Judge Susan E. Cox
JOHN BALDWIN, et al.,                   )
                                        )
                   Defendants.          )



                                 CONSENT DECREE
 Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 2 of 28 PageID #:17000




                           INTRODUCTION AND BACKGROUND

       Plaintiffs, a class of Illinois prisoners in the Illinois Department of Corrections, filed this

case as a putative class action lawsuit on October 7, 2011, seeking declaratory and injunctive relief

to redress alleged violations of the class members’ constitutional rights. Plaintiffs allege that they

are denied adequate medical and dental care and are at substantial risk of serious harm which

violates the class members’ rights under the Eighth and Fourteenth Amendments to the United

States Constitution.

       Defendants deny all Plaintiffs’ allegations in this case and maintain the medical and dental

care provided to the Plaintiff class is constitutionally adequate.

                                             DECREES

I.     INTRODUCTION AND PROCEDURAL PROVISIONS

       A.       Jurisdiction. The Court has jurisdiction over this litigation pursuant to 28 U.S.C.

§ 1331 and 28 U.S.C. § 1343.

       B.       Class Definition. The class is defined as “all prisoners in the custody of the Illinois

Department of Corrections with serious medical or dental needs.”

       C.       Definition of Terms. As used herein, the following terms have the following

meanings:

               1.      “Class” and “Class Members” mean the persons who, as of the date on

       which this Decree is approved by the Court or at any time in the future while this lawsuit

       is pending and during the time covered by the Decree, meet the definition set forth in

       Section I.B, above.

               2.      “EMR” means electronic medical records.

               3.      The “Effective Date” shall be the date on which the Court approves this


                                                  2
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 3 of 28 PageID #:17000




     Decree after a class action fairness hearing.

             4.       “HCU” means a facility health care unit.

             5.       “HCUA” means a state-employed health care unit administrator.

             6.       “Health care” means medical and dental care for Class Members’ serious

     medical needs.

             7.       “Preliminary Approval Date” means the date on which this Decree receives

     preliminary Court approval.

             8.       “Serious medical need” means a condition that has been diagnosed by a

     clinician as mandating treatment to address the immediate need for care and/or alleviate

     unnecessary pain and suffering or one that is so obvious that even a lay person would

     perceive the need for a doctor’s attention.

             9.       “IDOC” means the Illinois Department of Corrections.

             10.      “KOP” means keep on person.

             11.      “OHS” means the IDOC Office of Health Services.

             12.      “Clinician” means physician, physician’s assistant, or nurse practitioner.

             13.      “Medical Provider” means any licensed professional providing medical care

     to prisoners in IDOC facilities.

             14.      “Drop filing” means the procedure of batch filing prisoner medical records

     in one file to sort out at a later date.

             15.      “Partial Compliance” occurs when the Defendants have achieved less than

     substantial compliance with all of the components of a particular section of the Decree, but

     have made some progress toward substantial compliance on most of the key components

     of the section. A partial compliance rating encompasses a wide range of performance by



                                                3
 Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 4 of 28 PageID #:17000




        the Defendants. Specifically, a partial compliance rating can signify that the Defendants

        are nearly in substantial compliance, or it can mean that the Defendants are only slightly

        above a non-compliance rating.

                16.      “Substantial Compliance” occurs when the Defendants perform the

        Decree’s essential, material components even in the absence of strict compliance with the

        exact terms of the Decree. Substantial compliance shall refer to instances in which any

        violations are minor or occasional and are neither systemic nor serious. Substantial

        compliance can be found for obligations imposed under this Decree either state-wide or at

        specific facilities.

        D.       Plaintiff Class. Plaintiffs are prisoners in the custody of the Illinois Department

of Corrections, an agency of the State of Illinois, who are incarcerated at one of the state prisons

located in the State of Illinois and who have serious medical or dental needs. The Court certified

the class on April 28, 2017.

        E.       Defendants. Defendants are John Baldwin, in his capacity as the Director of the

Illinois Department of Corrections; Steve Meeks, in his capacity as the Director of Health Services

for the Illinois Department of Corrections; and Bruce Rauner, in his capacity as the Governor of

the State of Illinois. Defendants are sued in their official capacities.

        F.       Purpose. The purpose of this Decree is to settle the above captioned case, and

ensure Defendants implement sufficient measures, consistent with the needs of Class Members, to

provide adequate medical and dental care to those incarcerated in the Illinois Department of

Corrections with serious medical or dental needs while ensuring the availability of necessary

services, supports and other resources to meet these needs. Accordingly, the parties stipulate and

the Court finds that this Decree complies in all respects with the Prison Litigation Reform Act



                                                   4
 Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 5 of 28 PageID #:17000




(“PLRA”), 18 U.S.C. § 3626(a).

        G.       Facility Scope. This Decree applies to all IDOC facilities.

        H.       Denial of Wrongdoing. Defendants deny all the allegations in the Complaint filed

in this case.

II.     HEALTH CARE GENERAL PROVISIONS

        A.       General Statement. Defendants shall implement sufficient measures, consistent

with the needs of Class Members, to provide adequate medical and dental care to those incarcerated

in the Illinois Department of Corrections with serious medical or dental needs. Defendants shall

ensure the availability of necessary services, supports and other resources to meet these needs.

        B.       General Requirements.

                The Parties agree that:

                1.     IDOC shall provide access to an appropriate level of primary, secondary,

        and tertiary care; and

                2.     IDOC shall require, inter alia, adequate qualified staff, adequate facilities,

        and the monitoring of health care by collecting and analyzing data to determine how well

        the system is providing care. This monitoring must include meaningful performance

        measurement, action plans, effective peer review, and, as to any vendor, effective

        contractual oversight and contractual structures that incentivize providing adequate

        medical and dental care.

                3.     IDOC must also provide enough trained clinical staff, adequate facilities,

        and oversight by qualified professionals, as well as sufficient administrative staff.

                4.     No later than 120 days after the Effective Date of this Decree, IDOC shall

        have selected an EMR vendor and executed a contract with this vendor for implementation

        of EMR at all IDOC facilities. Implementation of EMR shall be completed no later than
                                                  5
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 6 of 28 PageID #:17000




     36 months after execution of the EMR contract.

            5.      Continuity of care and medication from the community and back to the

     community is also important in ensuring adequate health care.

            6.      IDOC agrees to implement changes in the following areas:

                    a.        Initial intake screening, and initial health care assessment;

                    b.        Urgent care;

                    c.        Medication administration records—both for directly administered

            medications and KOP;

                    d.        Medication refusal;

                    e.        Informed care for patients who return to IDOC facilities after being

            sent to an offsite service provider;

                    f.        Chronic disease care: diabetes, Chronic Obstructive Pulmonary

            Disease (“COPD”), asthma, HCV, HIV/AIDs, hypertension, hyperlipidemia;

                    g.        Timely access to diagnostic services and to appropriate specialty

            care;

                    h.        Dental care access and preventative dental care;

                    i.        Morbidity and mortality review with action plans and follow-

            through;

                    j.        Analysis of nutrition and timing of meals for diabetics and other

            Class members whose serious medical needs warrant doing so;

                    k.        Appropriate staffing, physical conditions, and scope of services for

            infirmary care;

                    l.         Effective quality assurance review;



                                                 6
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 7 of 28 PageID #:17000




                    m.       Preventable adverse event reporting;

                    n.       Action taken on reported errors (including near misses);

                    o.       Training on patient safety;

                    p.       Adequately equipped infirmaries;

                    q.       Annual assessment of medical, dental, and nursing

            staff competency and performance;

                    r.       That Defendants and the vendor shall timely seek to

            discipline and, if necessary, seek to terminate their respective health

            care staff that put patients at risk;

                    s.       Summarizing essential health information for patient

            and anticipated community providers; and

                    t.       Upon release, providing bridge medications for two

            weeks along with a prescription for two more weeks and the option for

            one refill, if medically appropriate.

            7.      The implementation of this Decree shall include the development and full

     implementation of a set of health care performance and outcome measurements.

     Defendants and any vendor(s) employed by Defendants shall compile data to facilitate

     these measurements.

            8.      The implementation of this Decree shall also include the development and

     implementation, with the assistance of the Monitor, of a comprehensive set of health care

     policies, within eighteen (18) months of the Preliminary Approval Date. These policies

     shall be consistent throughout IDOC, and cover all aspects of a Health care program.

            9.      The implementation of this Agreement shall also include the design, with


                                                7
    Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 8 of 28 PageID #:17000




           the assistance of the Monitor, of an audit function for IDOC’s quality assurance program

           which provides for independent review of all facilities’ quality assurance programs, either

           by the Office of Health Services or by another disinterested auditor.

III.       HEALTH CARE SPECIFIC PROVISIONS 1

           A.         Staffing and Leadership.

                     1.       The Chief of Health Services shall hereafter be board certified in one of the

           specialties described in paragraph III.A.2, below. The Deputy Chiefs of Health Services

           shall be either board certified or currently board-eligible in one of the specialties described

           in paragraph III.A.2, below.

                     2.       All physicians providing direct care in the IDOC (whether they are facility

           medical directors or staff physicians) shall possess either an MD or DO degree and be

           either board certified in internal medicine, family medicine, or emergency medicine, or

           have successfully completed a residency in internal medicine which is approved by the

           American Board of Internal Medicine or the American Osteopathic Association, or have

           successfully completed a residency in family medicine which is approved by the American

           Board of Family Medicine or the American Osteopathic Association, or have successfully

           completed a residency in emergency medicine which is approved by the American Board

           of Emergency Medicine.

                     3.       Physicians currently working in IDOC who do not meet these criteria shall

           be reviewed by the Monitor and the IDOC Medical Director to determine whether the

           quality of care they actually provide is consistent with a physician who has the above

           described credentials and who is practicing in a safe and clinically appropriate manner. If


1
    The provisions of III are not intended to limit the obligations expressed heretofore in II.

                                                              8
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 9 of 28 PageID #:17000




     the Monitor and the IDOC Medical Director cannot agree as to the clinical appropriateness

     of a current IDOC physician, IDOC shall not be found non-compliant because of that

     vacancy for nine (9) months thereafter.

            4.      If a current physician’s performance is questionable or potentially

     problematic, and the Monitor and the IDOC Medical Director believe that education could

     cure these deficiencies, the IDOC will notify the vendor that said physician may not return

     to service at any IDOC facility until the physician has taken appropriate CME courses and

     has the consent of the Monitor and the IDOC Medical Director to return.

            5.      Defendants may hire new physicians who do not meet the credentialing

     criteria, only after demonstrating to the Monitor that they were unable to find qualified

     physicians despite a professionally reasonable recruitment effort and only after complying

     with the provisions of paragraph 5, below.

            6.      Physician candidates who do not meet the credentialing requirements shall

     be presented to the Monitor by the Department. The Monitor will screen candidates who

     do not meet the credentialing criteria after a professionally reasonable recruitment effort

     fails and determine whether they are qualified. The Monitor will not unreasonably withhold

     approval of the candidates. The Monitor will present qualified candidates to the IDOC for

     hiring approval. If the IDOC Medical Director has concerns regarding the rejected

     candidates, he or she will meet and confer with the Monitor in an attempt to reach a

     resolution. In instances in which the Monitor rejects all viable candidates for a particular

     vacancy, the Department will not be found noncompliant because of that vacancy at any

     time during the next twelve (12) months.

            7.      The credentialing requirements contained in paragraph 2 above do not apply



                                               9
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 10 of 28 PageID #:17000




     to physicians employed by universities.

            8.      Within eighteen (18) months of the Effective Date Defendants shall create

     and fill two state-employed Deputy Chiefs of Health Services positions reporting to the

     Chief of Health Services to provide additional monitoring and clinical oversight for IDOC

     health care.

            9.      Within nine (9) months of the Effective Date every facility shall have its

     own Health Care Unit Administrator (“HCUA”), who is a state employee. If a HCUA

     position is filled and subsequently becomes vacant Defendants shall not be found non-

     compliant because of this vacancy for nine (9) months thereafter.

            10.     Each IDOC facility shall have registered nurses conducting all sick calls.

     Until IDOC has achieved substantial compliance with nursing provision of the staffing

     plan, facilities may use licensed practical nurses in sick call, but only with appropriate

     supervision.

            11.     Any dispute resulting from this section shall be governed by the dispute

     resolution provisions outlined in Section X., below.

     B.      Clinical Space and Sanitation.

            1.      IDOC shall provide sufficient private and confidential sick-call areas in all

     of its facilities to accommodate medical evaluations and examinations of all Class

     members, including during intake, subject to extraordinary operational concerns and

     security needs of IDOC including, but not limited to, a lockdown.

            2.      These areas shall be equipped to fully address prisoner medical needs. The

     equipment shall be inspected regularly and repaired and replaced as necessary. Each area

     shall include an examination table, and a barrier on the examination table that can be



                                               10
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 11 of 28 PageID #:17000




     replaced between prisoners. The areas shall provide hand washing or hand sanitizer.

     C.       Reception.

             1.      IDOC shall provide sufficient nursing staff and clinicians to complete

     medical evaluations during the intake process within seven (7) business days after a

     prisoner is admitted to one of IDOC’s Reception and Classification Centers.

             2.      IDOC shall provide sufficient private and confidential areas in each of its

     intake facilities for completion of intake medical evaluations in privacy, subject to

     extraordinary operational concerns and security needs of IDOC including, but not limited

     to, a lockdown.

             3.      IDOC shall ensure that a clinician or a Registered Nurse reviews all intake

     data and compiles a list of medical issues for each prisoner.

             4.      If medically indicated, IDOC shall ensure follow up on all pertinent findings

     from the initial intake screening referenced in C.3. for appropriate care and treatment.

     D.       Intra-System Transfers.

             1.      With the exception of prisoners housed at Reception and Classification

     Centers, IDOC shall place prisoners with scheduled offsite medical services on a transfer

     hold until the service is provided, contingent on security concerns or emergent

     circumstances including, but not limited to, a lockdown. Transfer from Reception and

     Classification Centers shall not interfere with offsite services previously scheduled by

     IDOC.

             2.      When a prisoner is transferred from one facility’s infirmary to another

     facility, the receiving facility shall take the prisoner to the HCU where a medical provider

     will facilitate continuity of care.



                                              11
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 12 of 28 PageID #:17000




     E.      Medical Records.

            1.         IDOC shall maintain a list of prisoners’ current medical issues in their

     medical charts.

            2.         Lists and treatment plans will be amended pursuant to the order of a

     clinician only.

            3.         IDOC shall abandon “drop-filing.”

            4.         The medical records staff shall track receipt of offsite medical providers’

     reports and ensure they are filed in the correct prisoner’s medical records.

     F.      Nursing Sick-Call.

            1.         Sick-call shall be conducted in only those designated clinical areas that

     provide for privacy and confidentiality, consistent with the extraordinary operational

     concerns and security needs of IDOC including, but not limited to, a lockdown.

            2.         There shall be no set restrictions on the number of complaints addressed

     during a specific sick call appointment. Medical providers must use their medical judgment

     to triage and determine which issues should be evaluated and treated first to maximize

     effective treatment and relieve pain and suffering.

     G.      Urgent/Emergent Offsite Services.

            1.         Each facility HCUA shall track all emergent/urgent services in a log book,

     preferably electronic.

            2.         Appropriate medical staff shall have the obligation to determine whether a

     situation is urgent or emergent.

            3.         IDOC shall use best efforts to obtain emergency reports from offsite

     services when a prisoner returns to the parent facility or create a record as to why these



                                                12
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 13 of 28 PageID #:17000




     reports were not obtained.

            4.      Facility medical staff shall ensure that a prisoner is seen by a Medical

     Provider or clinician within 48 hours after returning from an offsite emergency service. If

     the Medical Provider is not a clinician, the Medical Provider shall promptly review the

     offsite documentation, if obtained, with a clinician and the clinician shall implement

     necessary treatment.

     H.      Scheduled Offsite Services.

            1.      Medical staff shall make entries in a log, preferably electronic, to track the

     process for a prisoner to be scheduled to attend an offsite service, including when the

     appointment was made, the date the appointment is scheduled, when the prisoner was

     furloughed, and when the prisoner returned to the facility. This log shall be maintained by

     the HCUA.

            2.      Within three days of receiving the documentation from scheduled offsite

     services, the documentation will be reviewed by a medical provider. Routine follow-up

     appointments shall be conducted by facility medical staff no later than five (5) business

     days after a prisoner’s return from an offsite service, and sooner if clinically indicated.

            3.      If a prisoner returns from an offsite visit without any medical documentation

     created by the offsite personnel, IDOC shall use best efforts to obtain the documentation

     as soon as possible. If it is not possible to obtain such documentation, staff shall record

     why it could not be obtained.

            4.      Provided that IDOC receives documentation from offsite clinicians, all

     medical appointments between a prisoner and an offsite clinician shall be documented in

     the prisoner’s medical records, including any findings and proposed treatment.



                                               13
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 14 of 28 PageID #:17000




            5.      Within six (6) months after the Preliminary Approval Date of this Decree

     or until Defendants are able to fill both Deputy Chief of Health Services positions, they

     will make reasonable efforts to contract with an outside provider to conduct oversight

     review in instances where the medical vendor has denied any recommendation or taken

     more than five (5) business days to render a decision, including cases in which an

     alternative treatment plan has been mandated in lieu of the recommendation and cases in

     which the recommendation has not been accepted and more information is required. If no

     contract with an outside provider is reached, then the Monitor or his or her consultants shall

     conduct oversight review in instances where the medical vendor has denied any

     recommendation or taken more than five (5) business days to render a decision, including

     cases in which an alternative treatment plan has been mandated in lieu of the

     recommendation and cases in which the recommendation has not been accepted and more

     information is required.. Once Defendants have filled both Deputy Chief positions, the

     Deputy Chiefs will replace any outside provider, the Monitor or his or her consultants to

     conduct oversight review in the instances described in this paragraph.

     I.       Infirmary.

            1.      A registered nurse will be readily available whenever an infirmary is

     occupied in the IDOC system.

            2.      At every facility regularly housing maximum security prisoners, there shall

     be at least one registered nurse assigned to the infirmary at all times, twenty-four (24) hours

     a day, seven (7) days a week.

            3.      All facilities shall employ at least one registered nurse on each shift. If a

     prisoner needs health care that exceeds the IDOC infirmary capabilities, then the prisoner



                                               14
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 15 of 28 PageID #:17000




     shall be referred to an offsite service provider or a hospital.

            4.        All infirmaries shall have necessary access to security staff at all times.

            5.        All infirmaries and HCUs shall have sufficient and properly sanitized

     bedding and linens.

            6.        The above requirements of this section (nos. 1-5) shall be implemented

     according to the guidelines and benchmarks set forth in Defendants’ Staffing and

     Implementation Plan.

     J.       Infection Control.

            1.        IDOC shall create and staff a statewide position of Communicable and

     Infectious Diseases Coordinator. This position shall be filled within fifteen (15) months of

     the Preliminary Approval of this Decree.

            2.        Facility staff shall monitor the negative air pressure in occupied respiratory

     isolation rooms which shall be documented each day they are occupied by prisoners

     needing negative pressure. If unoccupied, they shall be monitored once each week. Facility

     staff shall report such data to the Communicable and Infectious Diseases Coordinator on a

     monthly basis.

            3.        Facility medical staff shall conduct and document safety and sanitation

     inspections of the medical areas of the facility on a monthly basis.

     K.       Dental Program.

            1.        All dental personnel shall use the Subjective Objective Assessment Plan

     (“SOAP”) format to document urgent and emergency care.

            2.        Each facility’s orientation manual shall include instructions regarding how

     prisoners can access dental care at that facility.



                                                15
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 16 of 28 PageID #:17000




            3.        IDOC shall implement screening dental examinations at the reception

     centers, which shall include and document an intra- and extra-oral soft tissue examination.

            4.        IDOC shall implement policies that require routine disinfection of all dental

     examination areas.

            5.        IDOC shall implement policies regarding proper radiology hygiene

     including using a lead apron with a thyroid collar, and posting radiological hazard signs in

     the areas where x-rays are taken.

            6.        Routine    comprehensive       dental   care   shall   be   provided   through

     comprehensive examinations and treatment plans and will be documented in the prisoners’

     dental charts.

            7.        Dental hygiene care and oral health instructions shall be provided as part of

     the treatment process.

            8.        Routine and regular dental cleanings shall be provided to all prisoners at

     every IDOC facility. Cleanings shall take place at least once every two years, or as

     otherwise medically indicated.

            9.        Within twenty-one (21) months of the Preliminary Approval Date of this

     Decree, IDOC shall establish a peer review system for all dentists and annual performance

     evaluations of dental assistants.

            10.       Dental Extractions:

                      (a)       Diagnostic radiographs shall be taken before every extraction.

                      (b)       The diagnosis and reason for extraction shall be fully documented

            prior to the extraction.

                      (c)       A prisoner shall consent in writing once for every extraction done



                                                16
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 17 of 28 PageID #:17000




            at one particular time. In instances where a prisoner lacks decision making capacity

            the Department will follow the Illinois Health Care Surrogate Act. In the event a

            prisoner verbally consents to an extraction, but refuses to consent in writing, dental

            personnel shall contemporaneously document such verbal consent in the prisoner’s

            dental record.

            11.       Each prisoner shall have a documented dental health history section in their

     dental record.

            12.       Dental personnel shall document in the dental record whenever they identify

     a patient’s dental issue and dental personnel shall provide for proper dental care and

     treatment.

            13.       IDOC shall conduct annual surveys to evaluate dental equipment and to

     determine whether the equipment needs to be repaired or replaced. Any equipment

     identified as needing repair or replacement will be repaired or replaced.

     L.      Continuous Quality Improvement.

            1.        Pursuant to the existing contract between IDOC and the University of

     Illinois Chicago (UIC) College of Nursing, within fifteen (15) months of the Preliminary

     Approval Date, UIC will advise IDOC on implementation of a comprehensive medical and

     dental Quality Improvement Program for all IDOC facilities, which program shall be

     implemented with input from the Monitor

     M.      Miscellaneous Provisions.

            1.        Defendants or their contracted vendor(s) shall ensure that:

                      (a)     All prisoners will be offered an annual influenza vaccination.

                      (b)     All prisoners with chronic diseases will be offered the required



                                               17
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 18 of 28 PageID #:17000




               immunizations as established by the Federal Bureau of Prisons.

                       (c)      All prisoners ages 50 to 75 will be offered annual colorectal cancer

               screening and PSA testing, unless the Department and the Monitor determine that

               such testing is no longer recommended.

                       (d)      All female prisoners age 45 or older will be offered a baseline

               mammogram screen, then every 24 months thereafter unless more frequent

               screening is clinically indicated, unless the Department and the Monitor determine

               that such testing is no longer recommended.

               2.      Mortality reviews shall identify and refer deficiencies to appropriate IDOC

       staff, including those involved in the Quality Assurance audit function. If deficiencies are

       identified, corrective action will be taken. Corrective action will be subject to regular

       Quality Assurance review.

IV.    STAFFING ANALYSIS AND IMPLEMENTATION PLAN

       A.       Overview. The Defendants, with assistance of the Monitor, shall conduct a

staffing analysis and create and implement an Implementation Plan to accomplish the obligations

and objectives in this Decree. The Implementation Plan must, at a minimum:

               1.      Establish, with the assistance of the Monitor, specific tasks, timetables,

       goals, programs, plans, projects, strategies and protocols to ensure that Defendants fulfill

       the requirements of the Decree; and

               2.      Describe the implementation and timing of the hiring, training and

       supervision of the personnel necessary to implement the Decree.

        B.      Within 120 days from the date the Monitor has been selected, the Defendants

 shall provide the Monitor with the results of their staffing analysis. Within sixty (60) days after



                                                 18
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 19 of 28 PageID #:17000




 submission of the staffing analysis, Defendants shall draft an Implementation Plan. In the event

 the Monitor disagrees with any provision of the Defendants’ proposed Implementation Plan,

 the matter shall be submitted to the Court for prompt resolution.

       C.       The Implementation Plan, and all amendments or updates thereto, shall be

incorporated into, and become enforceable as part of this Decree.

V.     MONITORING AND COMPLIANCE

       A.       Appointment of a Monitor. Within two weeks of the Preliminary Approval Date

of this Decree, the Parties will use best efforts to agree on an independent and impartial Monitor

who is knowledgeable about the management and oversight of correctional medical and dental

programs to perform the responsibilities enumerated in this Decree.

       B.       If the Parties fail to agree on a Monitor, Plaintiffs and Defendants will each submit

two suggested candidates to the Court. The Court will use whatever process it determines

appropriate to select a Monitor from the group of four submitted. Once selected, the Monitor shall

begin work as soon as practicable but in no event later than 45 days after the Monitor has been

selected.

       C.       If for any reason, including as provided in (D), below, the Monitor can no longer

serve, the Parties will attempt to agree on the selection of a replacement Monitor to propose to the

Court. If the Parties are unable to reach agreement, each Party will nominate one person to serve

as Monitor and the Court will select the replacement Monitor. Once selected, the Monitor shall

begin work as soon as practicable but in no event later than 45 days after the Monitor has been

selected.

       D.       Dismissal of a Monitor. At any time after the first anniversary of the Effective

Date of this Decree Defendants may request dismissal of the Monitor if it becomes demonstrably

clear that they have acted reasonably and are no longer able to work collaboratively with the
                                                19
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 20 of 28 PageID #:17000




Monitor. Should the Plaintiffs object, they will have seven (7) business days to present any written

objections to Defendants. Seven (7) business days thereafter, the Parties will meet and confer.

Should the Parties be unable to come to an agreement concerning the dismissal of the Monitor, the

Court shall determine whether dismissal is appropriate. The moving party must establish good

cause by a preponderance of the evidence.

       E.       Duties. The Monitor's duties include assisting the IDOC in assessing staffing

needs and assisting IDOC with the preparation of an initial staffing plan, including the number of

medical/dental staff required to provide medical and dental care in IDOC, providing input to the

creation and implementation of IDOC’s quality assurance plan and developing an audit function

for same, and providing input on the Defendants’ Implementation Plan. Though the Monitor will

provide assistance with IDOC’s staffing and implementation plans, responsibility for

implementing these plans shall remain with IDOC. The Monitor shall also evaluate Defendants'

compliance with this Decree, including identifying actual and potential areas of substantial

compliance, partial compliance and non-compliance and bringing these areas to the Parties’

attention. Twice yearly, the Monitor will report to the Parties and the Court regarding compliance

with the Decree. Should either Party choose to respond, they will have thirty (30) days to do so.

The Monitor’s reports shall include the information necessary to evaluate Defendants' compliance

or non-compliance with the terms of the Decree. The Monitor may file additional reports as

necessary to address instances of substantial compliance, partial compliance and non-compliance.

The Monitor’s reports will be filed initially under seal but will be filed in the public docket thirty

(30) days thereafter unless either Party shows cause as to why a portion or all of the report should

remain under seal.

       F.       The Monitor’s Consultants. The Monitor may retain no more than three (3)



                                                 20
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 21 of 28 PageID #:17000




consultants subject to the Defendants’ approval, which shall not be unreasonably withheld.

        G.       Review and Evaluation of Data and Information. Every six (6) months for the

first two (2) years and yearly thereafter, Defendants shall provide the Monitor and Plaintiffs with

a detailed report containing data and information sufficient to evaluate Defendants' compliance

with the Decree and Defendants' progress towards achieving compliance, with the Parties and

Monitor agreeing in advance of the first report on the data and information that must be included

in such report. Defendants will not refuse any request by the Monitor for documents or other

information reasonably related to the Monitor's review and evaluation of Defendants' compliance

with the Decree. Defendants will, upon reasonable notice, permit private interviews of Defendants'

staff or consultants, in the presence of their attorneys and union representatives at staff’s request.

It is Defendants’ obligation to ensure that the attorneys and union representatives are present on

site during any tour days so that staff who request their presence may be interviewed by the

Monitor. Defendants will use best efforts to ensure that any vendor complies with all provisions

of this paragraph in the same fashion as Defendants. In furtherance of this effort, Defendants

represent that any vendor contract will require vendors to comply with all court orders, policies

and procedures of IDOC. The Monitor will have reasonable access to all Class Members and their

records and files, as well as to those service providers, facilities, buildings and premises that serve,

or are otherwise pertinent to, Class Members, where such access is reasonably related to the

Monitor's review and evaluation of Defendants' compliance with this Decree. The Monitor’s

access to information or data for the purpose of fulfilling his or her duties under this Decree shall

be subject to an Agreed Protective Order.

        H.       Monitor’s Access to On-Site Information. The Monitor and each approved

consultant shall have the opportunity to conduct tours of IDOC prison complexes, no more than



                                                  21
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 22 of 28 PageID #:17000




ten (10) tour days each per year. For purposes of this paragraph a year begins on the Effective Date

of this Decree. A “tour day” is any day on which the Monitor or a consultant is present at a given

facility relating to this Decree. A tour day shall last not more than eight hours. All tours must be

scheduled and completed during normal business hours. Any prison tour scheduled to last more

than one (1) day must occur on consecutive days. No prison will be toured more than once per

quarter. Tours shall be scheduled with at least two weeks’ advance notice to Defendants.

Defendants shall make reasonable efforts to make available for brief interviews IDOC employees

and any employees of any vendor that have direct or indirect duties related to the requirements of

this Decree. The interviews shall not unreasonably interfere with the performance of their duties.

The Monitor and Monitor’s consultants shall be able to have confidential out-of-cell interviews

with prisoners during these tours, unless safety or security concerns are implicated. (The Monitor

must provide the Parties with any documentation relied upon to prepare reports to the Court or

testimony.) The Monitor shall be able to review medical and dental records of Class Members

during the tours. The Monitor shall make reasonable efforts to conduct telephonic or in person

exit interviews upon the conclusion of each site visit. Defendants retain the ability to deny a

Monitor’s request for documentation concerning ongoing security investigations and sensitive

security materials. The Monitor and his or her consultants will use best efforts to minimize

interference with the mission and operation of IDOC.

       I.       Plaintiffs’ Access to Information. The Parties shall cooperate so that Plaintiffs’

counsel has reasonable access to information directly related to the medical and dental care of

Plaintiffs and Defendants’ quality assurance program without unduly burdening Defendants.

Defendants will permit confidential phone conversations between Plaintiffs’ counsel and Class

members in the same fashion as other legal calls between attorneys and clients. Plaintiffs’ counsel



                                                22
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 23 of 28 PageID #:17000




shall not use documentation or information provided pursuant to this Decree in any other matter

or litigation.

          J.      Compliance. The Monitor may find that the Defendants have substantially

complied, partially complied, or are not in compliance with the Decree. In the event the Monitor

finds Defendants not in compliance with the Decree, within thirty (30) days the Monitor and the

Defendants shall confer and confer as to the steps necessary to achieve compliance including the

time frame within which these steps shall be completed, and such steps and time frame shall be

memorialized in writing and provided to Plaintiffs.

          K.      Compensation of the Monitor. Defendants shall compensate the Monitor and

staff at a rate agreed to by the Defendants and the Monitor. If the Defendants and the Monitor

cannot agree, the issue will be submitted to the Court. All travel expenses will be subject to IDOC

travel reimbursement policy. IDOC will reimburse for travel only within the continental United

States.

VI.       ATTORNEYS’ FEES AND COSTS

          A.     After the Preliminary Approval Date, Plaintiffs will provide Defendants with their

current amount of attorneys’ fees, costs, and expenses they claim to have incurred for the

prosecution of this cause of action, through the Effective Date of this Decree.

          B.      The parties will use their best efforts to agree on the amount of attorneys’ fees,

costs, and expenses to which Plaintiffs are entitled for the prosecution of this cause of action,

through the Effective Date of this Decree.

          C.     If the parties cannot come to an agreement, the Court shall determine the amount

of attorneys’ fees, costs, and expenses to which Plaintiffs are entitled for the prosecution of this

cause of action, through the Effective Date of this Decree.

          D.     Plaintiffs shall not seek fees or expenses for the first thirty (30) months after the
                                                  23
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 24 of 28 PageID #:17000




Effective Date unless, pursuant to the PLRA, Defendants move to vacate this Consent Decree. If,

in the first thirty (30) months, Defendants make such a motion, Plaintiffs can petition the Court for

fees and expenses incurred as a result of successfully defending against that motion to vacate. After

the first thirty (30) months, Plaintiffs may seek an award of fees and expenses, capped at three

hundred thousand (300,000) dollars, incurred as a result of any successful motion for contempt

filed more than thirty (30) months after the Effective Date. However, if pursuant to the PLRA,

Defendants move to vacate this Consent Decree, the cap of three hundred thousand (300,000)

dollars shall not apply. Beginning in the fourth year after the Effective Date, Plaintiffs shall be

entitled to any fees and expenses awarded by the Court.

VII.   MISCELLANEOUS PROVISIONS

       A.       Final Approval of the Decree. Final approval of the Decree shall be deemed to

occur on the date the Court approves this Decree after a class action fairness hearing.

       B.       Costs of Notices. The cost of all notices hereunder or otherwise ordered by the

Court shall be borne by Plaintiffs for an amount of up to ten thousand dollars ($10,000). Any costs

in excess of ten thousand dollars ($10,000) shall be borne by Defendants.

       C.       The information gathered by the Monitor during the life of this Decree, including

all reports and materials supplied by Defendants to the Monitor, together with the Monitor’s

reports, may be used in only in a proceeding to enforce this Decree and in any proceeding arising

out of a Termination Request.

       D.       A review of records by the Monitor or his staff shall not constitute a waiver of

IDOC's quality assurance privilege. Moreover, any such disclosures shall not constitute a waiver

or serve as precedent in other legal proceedings with respect to the aforementioned quality

assurance privilege. In addition, Plaintiffs and the Monitor and his staff agree to keep said

documentation confidential, if the documentation is confidential, and not to disclose, publish or
                                                 24
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 25 of 28 PageID #:17000




use for public consumption any of the records reviewed by Plaintiffs, the Monitor or his staff.

VIII. RESERVATION OF JURISDICTION

       A.       The Parties consent to the reservation and exercise of jurisdiction by the District

Court over all disputes between and among the Parties arising out of this Decree.

IX.    TERMINATION OF THE DECREE

       A.      The Parties agree that, upon approval of this Decree by the Court, this litigation

will not be dismissed and will remain on the Court’s active docket, until the Court’s jurisdiction

terminates consistent with the terms of this Decree. Defendants shall not move to decertify the

class for the duration of this Decree.

       B.      The Court’s jurisdiction shall terminate, and the obligations under this Decree shall

be complete, consistent with the following procedures:

               1.      At any time after two (2) years from the Effective Date, Defendants may

       make a written request that the Court terminate the Court’s jurisdiction and the monitoring

       and reporting process described herein (“Termination Request”). The request can relate to

       the entire Decree, or any portion thereof.

               2.      Following any Termination Request, Plaintiffs, through Class Counsel,

       shall have forty-five (45) days to respond. During those forty-five (45) days, Plaintiffs

       shall have the opportunity to obtain information from IDOC concerning factual issues

       relevant to the determination of compliance. Should Defendants not provide reasonably

       complete and timely information during this period, Plaintiffs may ask the Court to order

       Defendants to do so, and if the Court grants Plaintiffs’ request, the Court shall extend

       Plaintiffs’ time to respond to the Termination Request as appropriate, to allow Plaintiffs

       to receive sufficient information and evaluate it.

               3.      The Court will grant Defendant’s Termination Request and terminate its
                                                25
     Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 26 of 28 PageID #:17000




          jurisdiction and the reporting process as to part or all of the Decree, as applicable, if the

          Court finds that Defendants have shown they have substantially complied with the terms

          of the Decree.

                 4.        Termination of the Court’s jurisdiction over the Decree, and underlying

          case, in whole or in part, may occur upon a successful Termination Request consistent with

          the terms of this Decree or by virtue of the sunset provision outlined below. During the

          pendency of any Termination Request, the provisions of this Decree, including the

          Implementation Plan, shall remain in full force and effect.

                 5.        This Decree and the Court’s jurisdiction over the Decree and underlying

          case shall terminate three (3) years after the Approval Date, with respect to any provisions

          of this Decree for which there is no outstanding determination that Defendants are not in

          substantial compliance. If the Court determines that Defendants are not in substantial

          compliance with any provisions of the Decree at any time during the three (3) year period

          of the Decree, the Court’s jurisdiction with respect to such provisions shall continue for

          the remainder of the three (3) year period or for a period to be determined by the Court of

          not more than five (5) years from the date of the Court’s finding that Defendants are not in

          substantial compliance. If after eight (8) years, the Court determines that the Defendants

          have failed to come into substantial compliance with respect to one or all provisions of the

          Decree, the Court’s jurisdiction with respect to such provisions shall continue for a period

          of not more than two (2) additional years for that particular provision(s). In any event, this

          Decree shall terminate no later than ten (10) years after its Effective Date.

X.     DISPUTE RESOLUTION

          A.     If Plaintiffs believe that the Defendants are not in substantial compliance with any



                                                   26
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 27 of 28 PageID #:17000




provision of this Decree, Plaintiffs shall provide the Defendants, in writing, specific reasons why

they believe that the Defendants are not in substantial compliance with such provision or

provisions, referencing the specific provision or provisions. Plaintiffs may not allege that the

Defendants are not in Substantial Compliance based on minor or isolated delays in compliance.

To the extent Plaintiffs rely on observations or opinions of the Monitor to support an allegation

that the Defendants are not in substantial compliance, Plaintiffs shall make a reference to the

written reports of the Monitor and to portions thereof which support Plaintiffs’ belief. To the extent

Plaintiffs rely upon documents provided by Defendants to support an allegation that Defendants

are not in substantial compliance, Plaintiffs shall make reference to the specific information or

documents which support Plaintiffs’ belief.

        B.      Defendants shall have the opportunity to consult their designated expert with

respect to Plaintiffs’ allegations that the Defendants are not in substantial compliance with such

provision or provisions. The Defendants shall provide Plaintiffs with a written response to the

notification within thirty (30) days of its receipt.

        C.      Plaintiffs agree to advise Defendants of their acceptance or rejection of Defendants’

response within seven (7) business days of its receipt. The parties shall meet to discuss and attempt

to resolve any disputes addressed in the written submissions. The Defendants and Plaintiffs shall

meet with fourteen (14) business days of Plaintiffs’ rejection of Defendants’ response, unless a

later meeting is agreed to by both sides.

        D.      If Defendants and Plaintiffs are not successful in their efforts to resolve their

dispute, they may jointly or individually seek relief from the Court. In any court proceeding related

to this Decree, the information gathered by the Monitor during the life of this Decree, the Monitor’s

reports, including all reports and materials supplied by Defendants, may be used, and the Monitor



                                                   27
Case: 1:10-cv-04603 Document #: 1238 Filed: 05/09/19 Page 28 of 28 PageID #:17000




and his or her consultants may testify and opine upon ultimate issues in this case.


 ENTERED:




 5/9/19

                                              Jorge L. Alonso
                                              United States District Judge




                                                28
